 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    SHARON A. HART,                                 Case No. 1:18-cv-01581-LJO-EPG

12                       Plaintiff,                   ORDER REASSIGNING CASE
13           v.
14    MEGAN J. BRENNAN,
15                       Defendant.
16          On November 16, 2018, this action was filed in the United States District Court for the
17   Eastern District of California, Fresno Division (ECF No. 1) and assigned to District Judge
18   Lawrence J. O’Neill and the undersigned Magistrate Judge. Upon review, because Plaintiff
19   appears to reside in Bakersfield, the Clerk of Court is directed to reassign this case to Magistrate
20   Judge Jennifer L. Thurston, with new Case No. 1:18-cv-01581-LJO-JLT. All future documents
21   shall bear the new Case No. 1:18-cv-01581-LJO-JLT.
22   IT IS SO ORDERED.
23

24
        Dated:     September 24, 2019                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
